Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A filing date of 12/20/2018 is acknowledged.
Claims 1 – 21 are pending.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.

Claim Objections
Claims 1 – 21 are objected to because of the following informalities:  
Claim 1
Line 9; remove “,” after “determining”.
Claim 3
Line 3; remove “the” in front of “functionality”.

Claim 6
Line 2, “the” before “test” should have been --a--.
Line 3; insert --without the vulnerable library-- after “test application”.
Last line; remove “the” in front of “removal”.
Claim 7
Lines 7 – 8; amend the limitation as follow for claim clarity:
--comparing the hash of the image of the candidate application user interface to the hash of the image of the test application user interface;--
Last line; remove “the” in front of “number”.
Claim 10
Line 1; change “one or more of the libraries” to --one or more of the plurality of libraries--. 
Claim 11
Line 11; remove “,” after “determining”.
Line 17, after “precursor;”, insert --and--.
Claim 12
Line 1, remove “,” after “claim 11”.
Claim 13
Line 1; change “functionality test” to --application test--.
Claim 14
Line 2; remove “the” in front of “functionality”.
Claim 17
Line 2, “the” before “test” should have been --a--.

Last line; remove “the” in front of “removal”.
Claim 18
Lines 7 – 8; amend the limitation as follow for claim clarity:
-- comparing the hash of the image of the candidate application user interface to the hash of the image of the test application user interface;--
Last line; remove “the” in front of “number”.
Claim 21
Line 1; change “one or more of the libraries” to --one or more of the plurality of libraries--.
Claims 2, 4, 5,  8, and 9
These claims are dependent claims of objected claims either directly or indirectly; therefore, they inherit the same issues.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 5, 8, 10 – 14, 16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kadam et al. (Pub. No. US 2019/0079734 A1; hereinafter Kadam) in view of Martini et al. (Pub. No. US 2017/0041338 A1; hereinafter Martini.)

Claim 1
Kadam teaches a method (Kadam; Fig. 2, [0023] …In selected embodiments, the depicted library upgrade workflow 200 may be implemented in whole or in part with a data processing system (such as shown in FIG. 1)…) comprising: 
a)  receiving, by a remediation computer (Kadam; Fig. 1, [0013] In selected illustrative embodiments, the server/computer system 110 may include a library upgrade engine 113 and/or test engine 117…), a candidate application that uses a plurality of code libraries (Kadam; Fig. 2, [0023] …However implemented, the library upgrade workflow 200 receives input source code (block 201) having one or more libraries (e.g., Libraries A-C in FIG. 1) which may be checked into the system as source code and binary files created by the program developer…); 
b)  receiving, by the remediation computer, information regarding known library vulnerabilities (Kadam; Fig. 2, [0023 – 0030] …Upon check-in to the library upgrade workflow 200, the input source code is automatically assessed (at block 202) by applying one or more code analysis tools to determine what libraries are included in the source code…Once the source code libraries are identified, each library is automatically evaluated to identify libraries having performance issues (at block 210)… For example, the library issue evaluation process (block 210) may identify a library having security issues (step 211) by accessing a list or repository of security ; 
c)  determining, by the remediation computer, if one or more libraries in the plurality of libraries is vulnerable based upon the information (Kadam; Fig. 2, [0023 – 0030], …Once the source code libraries having performance issues are identified as problematic libraries (block 210), each identified problematic library is automatically evaluated to identify a suitable alternative library that may be used to upgrade or replace the problematic library (at block 220)… ; and, [0012 – 0022]); 
d)  for each of the one or more vulnerable libraries (Kadam; Fig. 2, [0023 – 0030], …Once the source code libraries having performance issues are identified as problematic libraries (block 210), each identified problematic library is automatically evaluated to identify a suitable alternative library that may be used to upgrade or replace the problematic library (at block 220)… ; and, [0012 – 0022]): 
i)  determining, a library version that minimizes risk (Kadam; Fig. 2, [0023 – 0030], …Once the source code libraries having performance issues are identified as problematic libraries (block 210), each identified problematic library is automatically  In selected embodiments, the library alternative module may search a centralized repository of libraries to automatically identify an alternative library (e.g., an updated or current version of the problematic library) that removes or minimizes the security vulnerabilities, license constraints, compliance policy issues, and the like…; and, [0012 – 0022]); 
ii)  incorporating the determined library version into the candidate application to form a test application (Kadam; Fig. 2, [0023 – 0030] …Once the suitable alternative libraries are identified (block 220), the input source code may be automatically modified (at block 230) to replace the problematic library with the suitable alternative library…; and, [0012 – 0022]); 
iii)  performing an application test on the test application (Kadam; Fig. 2, [0023 – 0030] … In a first source code modification step, the source code is evaluated at step 231 to find all the API calls of the problematic library and their location in the input source code. Next, the test suite of all test cases in the input source code is run to get the line coverage details for each source code file at step 232… However, if the test case coverage for library calls meets the configurable minimum threshold (affirmative outcome to threshold detection step 234), then the source code modification process continues (at step 236) to change the source code to incorporate the suitable alternative libraries (from block 220) in substitution for the problematic libraries (from block 210); and, [0012 – 0022]); 
iv)  if the application test isa predetermined threshold, thenincorporating the determined library version into a final application precursor  In a first source code modification step, the source code is evaluated at step 231 to find all the API calls of the problematic library and their location in the input source code. Next, the test suite of all test cases in the input source code is run to get the line coverage details for each source code file at step 232… However, if the test case coverage for library calls meets the configurable minimum threshold (affirmative outcome to threshold detection step 234), then the source code modification process continues (at step 236) to change the source code to incorporate the suitable alternative libraries (from block 220) in substitution for the problematic libraries (from block 210)… To test the modified source code, a test suite is run (block 240) to determine if the modified source code can be used in place of the original input source code…; and, [0012 – 0022]); and 
e)  determining, by the remediation computer, in response to d), a final application (Kadam; Fig. 2, [0023 – 0030] …if there are no new test case failures (negative outcome to detection step 241), then the auto-upgrade is marked successful (block 242). And, [0012 – 0022].), test is successful [Wingdings font/0xE0] the modified application is final.
But, Kadam does not explicitly teach if the application test is below a predetermined threshold, then incorporating the determined library version into a final application precursor.
However, Martini teaches if the application test is below a predetermined threshold, a final application  If there is only a single threshold value of weight=20, this software application 
At 402, application signatures are identified. Each application signature represents a particular software application. Each application signature includes operations each associated with a match score. Each application signature includes a total score threshold… At 408, in response to determining that the particular operation matches the operation included in the particular application signature, a match score associated with the particular operation is added to a total score associated with the software application instance… In response to determining that the total score is greater than or equal to the total score threshold, the software application instance is classified as the particular software application represented by the particular application signature. For example, the mobile computing device may delete the software application…) total score > threshold [Wingdings font/0xE0] the software instance (software with added library) is risky. Therefore, total score < threshold [Wingdings font/0xE0] the software instance (software with added library) passes [Wingdings font/0xE0] keep library in the software instance.
Kadam and Martini are in the same analogous art as they are in the same field of endeavor, testing software.  Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Martini teachings into Kadam invention to allow Kadam to also test modified source code for malicious program as suggested by Martini ([0016].)

Claim 2
performing one or more of a plurality of tests including functional testing, regression testing, performance testing, Next, the test suite of all test cases (regression) in the input source code is run to get the line coverage details for each source code file at step 232…To test the modified source code, a test suite is run (block 240) to determine if the modified source code can be used in place of the original input source code…)

Claim 3
Kadam teaches d): generating a notification that the determined library version is not acceptable (Kadam; Fig. 2, [0030] … If there are any new test case failures (affirmative outcome to detection step 241), then the auto-upgrade is marked unsuccessful (block 243), the failed test cases are marked as "Require developer Review," and the library upgrade workflow ends…),selecting another library version, and repeating steps d)ii), d)iii), and d)iv) (Kadam; Fig. 2, [0029] Once the suitable alternative libraries are identified (block 220), the input source code may be automatically modified (at block 230) to replace the problematic library with the suitable alternative library…In a first source code modification step, the source code is evaluated at step 231 to find all the API calls of the problematic library and their location in the input source code. Next, the test suite of all test cases in the input source code is run to get the line coverage details for each source code file at step 232. Using the coverage data obtained from step 232, the process evaluates the number of API calls that are covered by at least one test case Each of library versions replaces each of problematic libraries.  Test cases evaluate API calls for each of library versions [Wingdings font/0xE0] test each incorporated library version.
Martini teaches d): if the functionality test is above the predetermined threshold, then generating a notification that the determined library version is not acceptable (Martini; [0085 – 0090] FIG. 4 is a flowchart of an example process 400 for testing software for signs of risk…At 408, in response to determining that the particular operation matches the operation included in the particular application signature, a match score associated with the particular operation is added to a total score associated with the software application instance… In response to determining that the total score is greater than or equal to the total score threshold, the software application instance is classified as the particular software application represented by the particular application signature. For example, the mobile computing device may delete the software application…) total score > threshold [Wingdings font/0xE0] the software instance (software with added library) is risky. Therefore, total score < threshold [Wingdings font/0xE0] the software instance (software with added library) passes [Wingdings font/0xE0] keep library in the software instance, 

Claim 5
determining the library version risk comprises: evaluating one or more of a plurality of risk factors, including known security vulnerabilities, licensing risk, and operational risk (Kadam; Fig. 2, [0023 – 0030] … Once the source code libraries are identified, each library is automatically evaluated to identify libraries having performance issues (functionality) (at block 210)… For example, the library issue evaluation process (block 210) may identify a library having security issues (step 211)…In addition or in the alternative, the library issue evaluation process (block 210) may identify a library having license issues (step 212) …In addition or in the alternative, the library issue evaluation process (block 210) may identify a library having specified compliance policy issues (step 213) by accessing a database or list of compliance policy requirements which can prevent or force use of specified libraries or library versions…; and, [0012 – 0022].)

Claim 8
Kadam also teaches in d): determining, by the remediation computer, one or more locations of the vulnerable library in the candidate application (Kadam; Fig. 3, [0029] Once the suitable alternative libraries are identified (block 220), the input source code may be automatically modified (at block 230) to replace the problematic library with the suitable alternative library… In a first source code modification step, the source code is evaluated at step 231 to find all the API calls of the problematic library and their location in the input source code…)

Claim 10
one or more of the libraries in the candidate application are open source libraries (Kadam; [0015] In addition to identifying libraries with security vulnerabilities, the library suggestion engine 113 may be provided with a library license risk module 114 which uses licensing issue rules 137 to access a database or list of licenses which are identified as suitable (or not suitable) for an organization or product… For example, a commercial organization may implement a license policy whereby open source libraries or libraries from a commercial competitor are not to be used due to legal implications presented by such libraries.)

Claim 11
This is a remediation computer version of the rejected method version in claim 1; therefore, it is rejected for the same reasons.  Furthermore, Kadam also teaches a remediation computer comprising: a processor and a computer readable medium comprising code (Kadam; [0012] Referring now to FIG. 1, a simplified block diagram illustrates an exemplary data processing system 100 for identifying and generating library alternative upgrade recommendations with one or more server/computer systems 110 (remediation computer) having processor(s) 111, memory 112, and associated database storage devices 130…)

Claim 12
Kadam also teaches the remediation computer (Kadam; Fig. 1, [0013] In selected illustrative embodiments, the server/computer system 110 may include a library upgrade engine 113 and/or test engine 117…) of claim 11, further comprising: a localization module (Kadam; Fig. 1, [0018] …In particular, a source code modification module 116 (localization module) may automatically process each problematic library (e.g., Library A 132) to find all references in the input source code 131 to the problematic library, and to make changes to the input source code at each location or place where the problematic library and its version is specified, thereby substituting the problematic library with a corresponding alternative library which resolves the performance issues for the problematic library…); an application testing module (Kadam; Fig. 1, [0013] …In addition, the test engine 117 may be configured to test the modified source code 140, such as by compiling and building the modified source code, and then running a test suite on the modified source code to determine if an auto-upgrade operation succeeded…); a risk assessment module (Kadam; Fig. 1, [0014] In operation, the library suggestion engine 113 (risk assessment module) may evaluate the input source code files 131 using the library issue identification rules 135 to identify libraries 132-133 having specified performance limitations, such as security vulnerabilities, license limitations, compliance policy constraints, or unsupported or outdated versions…); and an error assessment module (Kadam; Fig. 1, [0013] …In addition, the test engine 117 may be configured to test the modified source code 140, such as by compiling and building the modified source code, and then running a test suite on the modified source code to determine if an auto-upgrade operation succeeded…)

Claim 13


Claim 14
This limitation is already discussed in claim 3; therefore, it is rejected for the same reasons.

Claim 16
This limitation is already discussed in claim 5; therefore, it is rejected for the same reasons.

Claim 19
This limitation is already discussed in claim 8; therefore, it is rejected for the same reasons.

Claim 21
This limitation is already discussed in claim 10; therefore, it is rejected for the same reasons.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kadam and Martini, as applied to claims 1 and 11 above, and further in view of Balestrazzi et al. (Pub. No. US 2018/0239603 A1; hereinafter Balestrazzi.)

Claim 4
Kadam also teaches generating an error report summarizing errors in a functionality test, wherein the error report provides change recommendations  (Kadam; Fig. 3, [0031 – 0034] To provide additional details for an improved understanding of selected embodiments of the present disclosure, reference is now made to FIG. 3 which depicts an example screen shot of a user interface 300 for a library alternative upgrade recommendation engine that automatically identifies and generates library alternative upgrade recommendations…By using the cursor 301 or other user interface controls to interact with the user interface 300, the developer may cause the library upgrade engine to display additional user interface screens which provide additional details about the security vulnerabilities, license risks, policy violations, library age metrics, open source popularity, and the like. For example, by clicking the "Security Vulnerabilities" page or tab 303, a user interface screen may be opened which provides additional details about the identified source code libraries having security vulnerabilities, where each vulnerable library may be identified by name, along with indications about the number of type of detected security vulnerabilities, the recommended library version upgrade, and the current auto-upgrade status…)
But, Kadam and Martini do not explicitly teach Kadam also teaches generating an error report summarizing errors in a functionality test, wherein the error report provides 
However, Balestrazzi teaches generating an error report summarizing errors in a functionality test, wherein the error report provides estimated time to fix errors (Balestrazzi; [0038] …The planning report repository 
Kadam, Martini, and Balestrazzi are in the same analogous art as they are in the same field of endeavor, managing and testing software.  Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Balestrazzi teachings into Kadam/Martini invention to also include an estimated time to fix any errors or defects as suggested by Balestrazzi ([0037].)

Claim 15
This limitation is already discussed in claim 10; therefore, it is rejected for the same reasons.

Claims 6, 9, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kadam and Martini, as applied to claims 2, 8, 13, and 19 above, and further in view of Hwang et al. (Pub. No. US 2018/0025160 A1; hereinafter Hwang.)

Claim 6
Kadam teaches 
building the test application (Kadam; Fig. 2, [0023 – 0030] …Once the suitable alternative libraries are identified (block 220), the ; 
performing a functionality test on the test application (Kadam; Fig. 2, [0023 – 0030] … In a first source code modification step, the source code is evaluated at step 231 to find all the API calls of the problematic library and their location in the input source code. Next, the test suite of all test cases in the input source code is run to get the line coverage details for each source code file at step 232… However, if the test case coverage for library calls meets the configurable minimum threshold (affirmative outcome to threshold detection step 234), then the source code modification process continues (at step 236) to change the source code to incorporate the suitable alternative libraries (from block 220) in substitution for the problematic libraries (from block 210); and, [0012 – 0022]); and 
if the functionality test, then recommending the the vulnerable library (Kadam; Fig. 2, [0023 – 0030] … In a first source code modification step, the source code is evaluated at step 231 to find all the API calls of the problematic library and their location in the input source code. Next, the test suite of all test cases in the input source code is run to get the line coverage details for each source code file at step 232… However, if the test case coverage for library calls meets the configurable minimum threshold (affirmative outcome to threshold detection step 234), then the source code modification process continues (at step 236) to change the source code to incorporate the suitable alternative libraries (from block 220) in substitution for the problematic libraries (from block 210)… To test the modified source code, a test suite is run (block 240) to determine if the 
However, Kadam and Martini do not explicitly teach building the test application without the vulnerable library; if the functionality test is below a certain threshold, then recommending the removal of the vulnerable library from the candidate application.
However, Hwang teaches 
building the test application without the vulnerable library (Hwang; Fig. 13, [0078 – 0085] … The process 1300 begins with step 1302, analyzing a given application (test application) to determine one or more packages utilized by the given application, the one or more packages comprising a plurality of libraries. In step 1304, a subset of the plurality of libraries that are used by the given application are identified… The process 1300 continues with step 1306, determining one or more dependent libraries for each of the identified libraries in the subset. Step 1306, in some embodiments, utilizes a pattern database that comprises dependency graphs and/or dependency trees for respective ones of the plurality of libraries… The pattern database may be updated to as to add, modify or delete one or more dependency graphs and dependency trees for one or more of the identified libraries… In step 1308, a given container for the application is generated, where the given container includes the identified libraries in the subset as well as the dependent libraries for each of the identified libraries in the subset…), test application now has some libraries removed; 
if the functionality test is below a certain threshold, then recommending the removal of the vulnerable library from the candidate application (Hwang; Fig. 13, [0078 – 0085] …Simulating (test) the one or more actions in step 1312 may include determining potential risks associated with running the given application utilizing the given container without one or more of the plurality of libraries not included in the identified subset of libraries. Accepting (libraries were removed) the given container in step 1314 may include deploying the given container… Rejecting the given container in step 1314 may include deploying a default or original container, where the default or original container includes the libraries that are not in the subset, e.g., the libraries removed so as to generate the given container…; Fig. 8, [0067 – 0071] Risk analysis may further include testing for or analyzing security risks. Security risks may be analyzed by identifying particular libraries that are utilized in the minimum or reduced size container that are known to be vulnerable…Step 818 may pass or fail. Step 818 will "pass" if the risk value is below the risk threshold, or if the risk value is at or above the risk threshold but the replication by simulation indicates that the minimization actions are safe. Step 818 will "fail" if the risk value is at or above the risk threshold and the replication by simulation indicates that the minimization actions are not safe…)
Kadam, Martini, and Hwang are in the same analogous art as they are in the same field of endeavor, managing and testing software.  Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Hwang teachings into Kadam/Martini invention to reduce set of libraries that application uses to reduce cost as well as reduce storage as suggested by Hwang ([0031 – 0032].)

Claim 9
determining, by the remediation computer, the location of the vulnerable library in the candidate application comprises determining that a vulnerability is external to the candidate application, and determining that the vulnerable library is a library that is nearest to the external vulnerability.
However, Hwang teaches determining, by the remediation computer, the location of the vulnerable library in the candidate application comprises determining that a vulnerability is external to the candidate application (Hwang; Fig. 4, [0043 – 0046] As shown, source code 412 or running applications 414 may be used in the process 400 for generating a container for a given application…In step 405, dependent libraries are found based on the results of steps 401-a, 403-a, 401-b and/or 403-b. Dependent libraries, in some cases, take the form of a static object or a library that is used by a single application…The dependent libraries identified or found in step 405 may represent a subset of all of the dependent libraries that should be included in a container generated for a given application. For example, the source code for the given application may contain a reference to or utilize a first dependent library, where the first dependent library itself contains a reference to or utilizes a second dependent library. The second dependent library may not be directly referenced (external) or utilized in the source code for the given application and thus not found or identified in step 405…), and determining that the vulnerable library is a library that is nearest to the external vulnerability (Hwang; Fig. 4, [0043 – 0046] …The dependent libraries identified or found in step 405 may represent a subset of all of the dependent libraries that should be included in a container generated for a given application. For example, the source code for the given application may contain a reference to or utilize a first (external) or utilized in the source code for the given application and thus not found or identified in step 405…As the process 400 proceeds any missing links or dependencies, as well as any incorrectly identified dependencies, can be used as feedback to update information stored in the pattern database 410 and to reduce the risk of generating the container with the reduced set of libraries.) Motivation for incorporating Hwang into Kadam/Martini is the same as motivation in claim 6.

Claim 17
This limitation is already discussed in claim 6; therefore, it is rejected for the same reasons.

Claim 20
This limitation is already discussed in claim 9; therefore, it is rejected for the same reasons.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kadam and Martini, as applied to claims 2 and 13 above, and further in view of ZHANG et al. (Pub. No. US 2018/0107580 A1; hereinafter Zhang.)

Claim 7
capturing an image of a user interface of the candidate application; capturing an image of a user interface of the test application; hashing the images of the user interfaces of the candidate application and the test application; comparing the hashes of the images of the candidate application user interface to the test application user interface; and if the hashes do not match, then generating an intermediate remediation score based on the number of pixels that do not match.
However, Zhang teaches
capturing an image of a user interface of the candidate application (Zhang; [0022 – 0023] Determining the amount of change in a user interface between versions of an application (candidate application, test application) can be performed using a baseline version of a user interface and a "revised" version corresponding to the user interface from the revised version of the application (such as a web page). First, a baseline version a user interface (candidate application) can be identified and stored…); 
capturing an image of a user interface of the test application (Zhang; [0022 – 0023] …When a new version of an application (test application) (such as a web page or other product/service) is detected, identified, or otherwise becomes available (such as in a development environment), the stored baseline image can be compared with a snapshot or image of the new version of the interface…); 
hashing the images of the user interfaces of the candidate application and the test application (Zhang; [0037 – 0039] With regard to the metadata, after performing exclusion, the list of extracted strings for both the baseline version and the revised version of the user interface can then be optionally checked 128 to verify the ; 
comparing the hashes of the images of the candidate application user interface to the test application user interface (Zhang; [0037 – 0039] With regard to the metadata, after performing exclusion, the list of extracted strings for both the baseline version and the revised version of the user interface can then be optionally checked 128 to verify the text strings that corresponds to a validated text string in the user interface. As noted above, hash values can be associated with some or all of the text strings in a user interface…In this type of aspect, the comparison between text strings can then be performed by comparing the hash values. If the hash values are the same for the baseline version of the user interface and the revised version of the user interface, then no change in text strings is present); and 
if the hashes do not match, then generating an intermediate remediation score based on the number of pixels that do not match (Zhang; [0037 – 0041] …After assigning both an image difference rating and a string difference rating, the differences between the images can be compared with the differences between the text strings in order to identify matches between the image differences and the text string differences. Matching between an image difference and a text string difference is defined as having an image difference where the source of the image difference can be (remediation score) can then be used, for example, to determine if the user interface has changed enough that testing is required.)
Kadam, Martini, and Zhang are in the same analogous art as they are in the same field of endeavor, managing and testing software.  Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Zhang teachings into Kadam/Martini invention to compare between interfaces of applications to determine differences between them as suggested by Zhang ([0004].)

Claim 18
This limitation is already discussed in claim 7; therefore, it is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. SOUGH/
Supervisory Patent Examiner, Art Unit 2192